DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosures statements dated 6/28/2019; 11/5/2019; 11/16/2019; 2/5/2020; 6/24/2020; 1/19/2021; 4/7/2021 and 9/17/2021 have been considered and made of record.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a control device” in claim 71;
“an individual identification device” in claim 73; and 
“an input device” in claim 76.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 69, lines 11-12, “the stem cell freezing vials” lacks clear antecedent basis.  It is noted that the claim previously recites “a stem cell freezing vial(s)” which is considered a limitation equivalent to “at least one” or “one or more” while the subsequent recitation of “the 
Claims 70-80 are indefinite based on their dependency from indefinite claim 69 because they fail to cure the deficiency of claim 69.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


Claims 69-72 are rejected under 35 U.S.C. 103 as being unpatentable over Affleck et al.(US 2015/0204598) in view of Su (CN 205794637 and corresponding English language machine translation).
The reference of Affleck et al. discloses a frozen storage apparatus for cryopreserving samples, the apparatus including: vials (150)(¶[0068] and [0077]); one or more cryopreservation devices (100) configured to cryopreserve the vials; a storehouse (200) that stores the cryopreservation devices (100); and a first conveyer device (1499A, 1499B, 961, 962) configured to convey the cryopreservation device (100) into and out of the storehouse (200), wherein the cryopreservation device includes: a container unit (110,113) configured to contain one or more vials (150), and a refrigerant chamber (170S) configured to contain a refrigerant for freezing the vials.
While the reference of Affleck et al. discloses that the apparatus is for storage/transportation of biological or cryogenic samples (¶[0005]), the reference does not specifically disclose that stem cells are contained in the vials.
The reference of Su discloses that it is well known in the art to transport stem cells within a refrigerated transport container wherein the cells are provided within tubes/vials during the transport within the refrigerated transport container (See English language abstract).
In view of this teaching, it would have been well within the purview of one having ordinary skill in the art to provide tubes/vials of stem cells as a product within the transport apparatus of the reference of Affleck et al. for the known and expected result of providing an art 
With respect to claim 70, the reference of Affleck et al. discloses that the container unit (110, 113) can include a temperature sensor (169) (¶[0060]).
With respect to claim 71, the reference of Affleck et al. discloses that temperature sensor (169) provides feedback to a controller (164)(¶[0060]).
With respect to claim 72, the reference of Affleck et al. discloses that the cryopreservation device (100) can include data capture devices (memories)(169M)(¶[0055], [0062] and [0067]) for capturing data such as temperature and time.

Claims 73-80 are rejected under 35 U.S.C. 103 as being unpatentable over Affleck et al.(US 2015/0204598) in view of Su (CN 205794637 and corresponding English language machine translation) taken further in view of Yang et al.(US 2010/0272694).
The combination of the references of Affleck et al. and Su has been discussed above with respect to claims 69-72.
With respect to claim 73, while the reference of Affleck et al. discloses that the sample (150) can include an ID device (barcode or RFID) (¶[0062]), claim 73 differs by reciting that the ID devices includes donor information.
The reference of Yang et al. discloses that it is known in the art to barcode vials of stem cells with information including donor information and cell processing method (¶[0082] and [0095]-[0098]).
In view of this disclosure, it would have been obvious to one of ordinary skill in the art to provide the cell vials of the modified primary reference with barcodes or RFIDs which include 
With respect to claim 74, the reference of Yang et al. discloses that the information can also include sex (gender) (¶[0095]-[0100]).
With respect to claim 75, the reference of Affleck et al. discloses that the memory device (169M) data logging includes temperatures above a predetermined threshold and signals being generated in response to the detected threshold ((¶[0070]).
With respect to claim 76, the control device (164) includes an input device (164DP)(keypad) and would inherently include interface and work software.  If not, the controller would not be capable of logging data and providing control signals required of the control device.
With respect to claim 77, the reference of Affleck et al. discloses the use of a second conveyer device (933) that can convey vials into and out of the container unit (110) of the cryopreservation device (100) (¶[0046]).
With respect to claim 78, the reference of Affleck et al. discloses that the device can detect the presence and/or location of a sample using a presence sensor (150) (¶[0062] and [0065]).  Note the second conveyor (933) is structurally capable of providing the container unit with a vial if the container includes space for a vial.
With respect to claim 79, the conveyor devices (1499A, 1499B, 961, 962, 933) can be robots (¶[0046]-[0047]).
With respect to claim 80, any of the locally logged data/information can be transmitted wirelessly to a remotely located computer (¶[0065]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references of High et al.(US 2017/0299248) and Vago (US 6,226,997) are cited as prior art that pertains the refrigerated transport of biological material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB